Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 1966, which determined that claimant was ineligible to receive benefits effective June 21, 1965 on the ground that he was not available for employment. Claimant, a senior reporter, was discharged by his employer on June 18,1965. He received one week’s vacation pay after he was discharged. He was interviewed on July 22, 1965 and, at that time, he stated that his job efforts consisted of checking newspaper ads, and that he did not go any place in person or call any places during the last week. At a subsequent interview and on the hearing, he reported equally infrequent and sporadic efforts with the same uncertainty 'as to some of them, except for one temporary job. On the above record, the board determined that the claimant’s job efforts during the period in issue were meager and sporadic and that his overall job efforts were pro forma, and designed solely to qualify him for benefits. The board also determined that claimant did not demonstrate a sincere and active search for work and that, under the circumstances, he was -not available for employment. This record presented a question of fact as to whether the claimant’s efforts to secure employment were sufficiently diligent to satisfy the statutory requirement of availability. The record contains substantial evidence which supports the determination of this question by the board, and the finding by the board that claimant was unavailable for employment may not, therefore, be disturbed by this court. (Matter of Knobloch [Catherwood], 28 A D 2d 765.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.